Citation Nr: 1427048	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-36 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for high blood pressure (hypertension), to include as secondary to a respiratory disorder.

3. Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the February 2008 rating decision, the RO also granted service connection for residuals, status post left salpingectomy, rated as noncompensable, and granted entitlement to special monthly compensation based on the loss of use of a creative organ, both effective January 19, 1983.  The Veteran's May 2008 notice of disagreement did not express disagreement with regard to those decisions.  Thus, those decisions are final, and those issues are not currently before the Board.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

The Virtual VA paperless claims processing system also contains treatment records from the Birmingham VA Medical Center dated August 2009 to October 2013; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record indicates the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA).  See April 2008 VA Psychiatry Note (during a visit for depression due to chronic obstructive pulmonary disease (COPD), Veteran notes she is a "little upset that she can no longer work fulltime [sic] and is on disab[ility]").  On remand, the AOJ should obtain any SSA disability benefits records.

At her April 2014 videoconference hearing before the Board, the Veteran testified that she has seen a private eye doctor.  Previously, the Veteran had identified all relevant treatment as being through VA.  See July 2007 Veteran statement.  On remand, the AOJ should make appropriate efforts to obtain all private treatment records regarding the Veteran's eyes.

The Veteran's VA treatment records indicate she has received treatment on multiple occasions at a private hospital regarding exacerbations of her respiratory disorder, to include COPD.  See, e.g., January 2010 VA Primary Care Outpatient Note; May 2009 VA Discharge Summary.  The record also indicates the Veteran received treatment related to her high blood pressure upon admission to the private hospital.  See April 2009 VA Primary Care Outpatient Note (noting the Veteran's report that during her private hospitalization she was told to discontinue one of her blood pressure medications and start a different medication).  Further, a November 2012 VA Pulmonary Clinic Note states the Veteran has been to another physician once for exacerbation symptoms of her COPD.  On remand, the AOJ should obtain any private treatment records related to the Veteran's respiratory disorder and high blood pressure.

Upon VA examination in September 2013, the VA examiner opined that is less likely than not that the Veteran's COPD was incurred in or caused by service, to include exposure to jet fumes, because the Veteran had no chronic respiratory problems and no unusual inhalation accidents during service, the examiner was unaware of any peer-reviewed medical literature indicating a causal relationship between exposure to jet fumes and development of COPD, and the Veteran smoked before, during, and for 23 years after service, and chronic tobacco smoking is well known as a cause of COPD.  However, the Veteran's service treatment records show that she complained of pain and pressure in her chest at her separation examination, and that while in service she was treated for both pneumonia and bronchitis.  See, e.g., December 1982 Report of Medical History; December 1982 Separation examination.  Thus, the Board finds that an opinion taking into account these in-service complaints and diagnoses is necessary.

Further, the Veteran's VA treatment records show that the Veteran has been diagnosed with respiratory disorders other than COPD, to include emphysema and pulmonary hypertension.  See, e.g., August 2007 Primary Care Physician Note.  A July 2006 VA Primary Care Resident Note assessed the Veteran's COPD as "likely [a] combination of emphysema and chronic bronchitis."  Accordingly, on remand the AOJ should obtain an addendum opinion from the September 2013 VA examiner addressing the nature and etiology of all the Veteran's currently diagnosed respiratory disorders, and the Veteran's treatment for respiratory complaints during service.

Finally, given the Veteran's recent assertions that her hypertension has been caused or aggravated by her respiratory disorder, the Board finds that the Veteran should be provided notice on how to substantive a claim for service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran with Veterans Claims Assistance Act (VCAA) notice on the claim of service connection for hypertension on a secondary basis.

2. The AOJ should undertake appropriate development to obtain all of the Veteran's disability benefits records from SSA.  All obtained records should be associated with the claims file.

3. The AOJ should ask the Veteran to identify all private medical providers who have treated and/or examined her eyes.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records regarding the Veteran's eyes.  All obtained records should be associated with the claims file.

4. The AOJ should ask the Veteran to identify all private medical providers who have treated or examined her regarding her respiratory disorder and/or high blood pressure.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include regarding hospitalizations at Shelby Hospital.  All obtained records should be associated with the claims file.

5. For items #1, #2, and #3, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

6. The AOJ should obtain all outstanding VA treatment records.  All obtained records should be associated with the claims file.

7. After #s 1-5 have been completed, and after any records obtained have been associated with the file, obtain an addendum opinion from the September 2013 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's respiratory disorder(s).  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify all respiratory disorders that are currently manifested, or that have been manifested at any time since June 2007.

The examiner should specifically address the notations in the Veteran's VA treatment records of COPD, emphysema, chronic bronchitis, and pulmonary hypertension.  See, e.g., August 2007 Primary Care Physician Note; July 2006 VA Primary Care Resident Note (assessing the Veteran's COPD as "likely [a] combination of emphysema and chronic bronchitis").

b) For each identified respiratory disorder, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically address the Veteran's contention that her exposure to jet exhaust while in service caused or contributed to her respiratory disorder(s).  See April 2014 videoconference hearing testimony.  

The examiner should also specifically address the Veteran's treatment in service for pneumonia and bronchitis, as well as her complaint of pain or pressure in her chest upon separation.  See January 1983 Primary Care Clinic Note (regarding bronchitis diagnosis); December 1982 Report of Medical History; December 1982 Separation examination report; June 1982 Narrative Summary of hospitalization (diagnosis of pneumonia).

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

8. The AOJ should undertake any further development it deems necessary.

9. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



